FILED
                                                                               IN THE OFFICE OF THE
                                                                            CLERK OF SUPREME COURT
                                                                                    JULY 8, 2021
                                                                             STATE OF NORTH DAKOTA
                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2021 ND 129



In the Matter of O.H.W.
State of North Dakota,                                 Petitioner and Appellee
    v.
O.H.W.,                                             Respondent and Appellant



                                No. 20210006

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Stephannie N. Stiel, Judge.

AFFIRMED.

Per Curiam.

Renata J. Olafson Selzer, Assistant State’s Attorney, Fargo, ND, for petitioner
and appellee.

Tyler J. Morrow, Grand Forks, ND, for respondent and appellant.
                               Matter of O.H.W.
                                No. 20210006

Per Curiam.

[¶1] O.H.W. appeals from the district court’s order denying his application for
discharge from civil commitment as a sexually dangerous individual. He
argues the court’s finding that he has serious difficulty controlling his behavior
is not supported by clear and convincing evidence. Under our modified clearly
erroneous standard of review, clear and convincing evidence exists for the
court’s finding O.H.W. has serious difficulty controlling his behavior. The
finding is not clearly erroneous. We summarily affirm under N.D.R.App.P.
35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Jerod E. Tufte
     Lee A. Christofferson, S.J.


[¶3] The Honorable Lee A. Christofferson, S.J., sitting in place of McEvers,
J., disqualified.




                                        1